EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah Luongo on 7/27/21

The application has been amended as follows: 
Claim 1 has been replaced with the following:	“The present invention relates to a universal finger blind comprising: 
A bottomless dorsal hand-and-finger covering attached to the wrist via a wrist-cuff, creating one unit, securely situated on the top of the hand that functions to obstruct the hands and fingers from the user’s sight while operating keyboard, computing, and calculating instruments or implementing various skills that require obstructed vision of the hands and fingers; 

an adjustment system attached to the dorsal blind flap configured to customize the size in order to accommodate different hand sizes; and a wrist-cuff attached to the lower portion of the dorsal blind flap to comfortably keep blind in place.”
Claim 2 has been replaced with the following:	“The universal finger blind according to claim 1, wherein: said flexible polygonal, pentagonal or at least a three-side shaped dorsal blind flap consists of five sides can range in various sizes and shapes and portions and is not limited to curves and/or design shapes wherein sides are straight in-form of which said flexible dorsal blind flap and consists, of a washable polyfoam and is otherwise not limited to natural or man-made fibers, foams, plastics, polyesters, films, mesh, metal, flax, leather, bamboo but should have the ability to flip back said dorsal blind flap to view the hands and fingers to ensure proper placement.”
Claim 7 has been replaced with the following:	“The universal finger blind according to claim 1 wherein: further comprising said wrist-cuff being an extension of said dorsal blind flap attached to the lower portion, creating one unit, being permanently stitched but is not limited to other means of fastening with by use of snaps, clips. Velcro®, buttons, hook and eye, tongue buckle or adhesive.”
Claim 12 has been replaced with the following:	“The universal finger blind according to claim 7 wherein: said wrist-cuff comprising of one strip of material not limited to natural or man-made fibers, plastics, polyesters, elastic, mesh, metal, flax, leather having no ends resulting in a continuous loop.”

Examiner’s Reasons for Allowance
In response to the amendments filed on 7/1/21, claims 1-12 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claim 1.  The prior art fails to disclose or teach a universal finger blind comprising: a bottomless dorsal hand-and-finger covering attached to the wrist via a wrist-cuff, creating one unit, securely situated on the top of the hand that functions to obstruct the hands and fingers from the user’s sight while operating keyboard, computing, and calculating instruments or implementing various skills that require obstructed vision of the hands and fingers; the dorsal hand-and-finger covering, further includes a flexible polygonal, pentagonal or at least a three-side shaped dorsal blind flap; an adjustment system attached to the dorsal blind flap configured to customize the size in order to accommodate different hand sizes; and a wrist-cuff attached to the lower portion of the dorsal blind flap to comfortably keep blind in place.  As required by the independent claim 1.  
The closest prior art appears to be Linyear et al. (US Patent 6,010,262; referred to hereinafter as Linyear), in view of Troudet (US Patent 5,554,032; referred to hereinafter as Troudet).  Linyear disclose a keyboard shield and copy holder has a top plate member having downward extending left and right side panels and a bottom plate member having upward extending left and right side panels.  Each upward extending left and right side panel of the bottom plate member is adjustably engaged with each respective downward extending left and right side panel of the top plate member.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUNIT PANDYA/Primary Examiner, Art Unit 3649